August   20,   1971


Honorable Bevington Reed               Opinion No.    M-940
Commissioner     of Higher
        Education                      Re:    Fees and tuitions which may be
Coordinating   Board                         be charged by public junior col-
Texas College and University                 leges; and, the nature of educa-
        System                               tion programs   in nursing within
P. 0. Box 12788, Capitol Station             contemplation   of Section I(a)( lo),
Austin.  Texas 78711                         Article 2654c,   Vernon’s  Civil
                                             Statutes.

Dear   Commissioner   Reed:

        You have requested the opinion of this office as to the effect of cer-
tain aspects of House Bill No. 43 and Senate Bill No. 1036 (Acts 62nd Leg.,
R. S. 1971. ) Specifically, you ask our opinion as to the following questions:

         “1.    Are public junior colleges  in’ Texas authorized
                to charge tuition in amounts which are more
                than the rates specified in House Bill No. 43 and
                Senate Bill No. 1036, 62nd Legislature,    Regular
                Session,  1971?

         “2.    Are public junior colleges  in Texas authorized to
                charge fees other than tuition in amounts author-
                ized by the governing boards of public junior col-
                leges in Texas?

         “3.    What educational programs       in nursing are included
                in this phrase,   ‘. . . school of nursing . . . . ’ as
                contained in Section l(a)( 10) of Article 2654c,    Vernon’s
                Civil Statutes,   as amended by House Bill No. 43, 62nd
                Legislature,    Regular Session,    1971?”




                                   -4584-
-    .




    Honorable           Bevington   Reed,   page 2 (M-940)




            Any requirement    which may fall upon the governing boards of the
    various public junior colleges   in this State to set tuition and fees in accordance
    with the tuition rates for State institutions of collegiate   rank as set forth in
    Article  2654c,  Vernon’s  Civil Statutes,   would be to qualify them for biennial
    appropriations   from the State Treasury.      This was the clear import of Ar-
    ticles 28153-l  and 2, Vernon’s   Civil Statutes,   now supplanted by Section 51. 003,
    Texas Education Code.     In its original form,    Section 51. 003 retained the sub-
    stantive intent of its predecessor   statute that the amounts required to be col-
    lected from junior college students would have to be at least as high as the
    senior colleges  and universities  in order to qualify for receipt of additional
    appropriations.    This is made apparent since legislative   appropriations   to
    junior colleges  are supplemental   to and limited by the income derived from
    tax levies and tuition and fee charges.

             Section 51. 003, supra,           was amended by the aforementioned     House
    Bill No. 43, which was in turn             amended by Senate Bill No. 1036, also re-
    ferred to above.    As it relates          to the question before us, the relevant portion
    of Section 51. 003 now reads as             follows:

           ” (b) To be eligible for and to receive a proportionate
            share of the appropriation,  a public junior college must:

           11
            . . .

           II. . .

           II
                .   .   .




          “(4) collect,    from each full-time   and part-time  student
           enrolled,    matriculation   and other session fees in the
           amounts required and provided by law for other State-
            supported institutions    of higher education , . . . I’
           (Emphasis     added. )

    The underlined portion was carried               in original   Articles   2895j-1   and 2,   supra,
    using the following language:

                ‘1. . . It shall be mandatory that each institution parti-
                cipating in the funds herein provided shall collect from




                                                -4585-
.




    Honorable   Bevington   Reed,   page 3   (M-940)




            each pupil enrolled,  matriculation  and other session
            fees not less than the amounts provided for by law and
            and by other state supported institutions of higher learn-
            ing; .   . . ” (Emphasis  added. )

    When the Texas Education Code was enacted by the 61st Legislature         in
    1969, Section 51. 003 thereof replaced Articles     2815j-1 and 2, supra, and
    set up qualifications for appropriations   to public junior colleges in Section
    (b), which provides,   in part, for the college to:

            “(4) collect,  from each full-time   and part-time    student
            enrolled,  matriculation   and other ,session fees in the
            amounts required and provided by law for other State-
            supported institutions   of higher education; . . . ”

             The above set out genealogy of the statute points out very simply
    what the governing boards of public junior colleges          must do to qualify for
    biennial appropriations    from the State Treasury.        These appropriations    have
    been, and are now, supplemental         in nature, Section 51. 003 (a), Texas Edu-
    cation Code, and are based upon need for proper support, maintenance,               opera-
    tion, and improvement      of said junior colleges.      This office is therefore of
    the opinion that your first two questions can be answered in the affirmative.
    You are accordingly     advised that it is the opinion of this office that H. B. 43
    and S. B. 1036, 62nd Leg.,      R. S. 1971 (amending Section 51.003,        Texas Edu-
    cation Code) established     minimum fees,      including tuition, that must be charged
    by public junior colleges    in Texas,    and that the governing boards of such in-
    stitutions may authorize fees,      including tuition, which are above the minimums
    established  by the said H. B. 43 and S. B. 1036.

             Your third question in essence,   asks for a definition of the term
    “school of nursing. ” In line with our answer to your first two questions,           we
    presume that you ask this third question for the purpose of deciding when            the
    governing boards of public junior colleges    must charge the minimum fee           set out
    in Section l(a)( 10) of Article 2654~. Vernon’s   Civil Statutes,  as amended       by
    House Bill No. 43, 62nd Legislature,     Regular Session,    1971.

           Article 4518, Vernon’s       Civil Statutes,  assigns to the Board    of Nurse
    Examiners   the duty to accredit    “schools   of nursing and educational    programs”




                                         -4586-
-      .




    Honorable   Bevington   Reed,   page 4   (M-940)




    as meet its requirements      set out in previously   published minimum,require-
    ments and standards for courses       of study in programs     which prepare pro-
    fessional  nurse practioners.     Section 5(a) of Article 4528c,      Vernon’s   Civil
    Statutes,  assigns to the Board of Vocational      Nurse Examiners       the duty to
    accredit schools for the training of vocational      nurses.    It is therefore the
    opinion of this office that a “school of nursing” as set out in Section l(a)
    (10) of Article  2654c,  supra, must be one carrying an accreditation          of its
    program from either the Board of Nurse Examiners,             or the Board of Voca-
    tional Nurse Examiners.

                                     SUMMARY

                     1. Public junior colleges    in Texas may charge
            tuition in amounts which are greater than the rates speci-
            fied in House Bill No. 43 and Senate Bill No. 1036, 62nd
            Legislature,  Regular Session,     1971.



                     2. Governing     boards of public junior colleges in
            Texas   may authorize    the charging of fees other than tuition.

                    3. Educational   programs  in nursing included in the
            phrase “school of nursing” are those courses of study in a
            school of nursing receiving Taccreditation from the Board of
            Nurse Examiners,    or the Board of Voca&onal Nurse Examin-
            ers.

                                             Ve/   truly yoursA


                                             $$?i+.$!&qa
                                                 AWF    RD C. MARTIN
                                             Attorn&    General of Texas

    Prepared    by Malcolm  L. Quick
    Assistant   Attorney General

    APPROVED:
    OPINION COMMITTEE




                                         -4587 -
Honorable    Bevington   Reed,   page 5 (M-940)




Kerns Taylor,   Chairman
W. E. Allen,  Co-Chairman

William  Craig
Ray McGregor
S. J. Aronson
Rex White

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED      WALKER
Executive   Assistant

NOLA WHITE
First Assistant




                                     -4588-